IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 79955-0-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 MARC-EUGENE ELLIS LARSON,

                      Appellant.


       SMITH, J. — Marc-Eugene Larson appeals his conviction for first degree

assault and unlawful possession of a firearm, asserting that (1) the trial court

violated his right to be present at trial when it went forward with testimony and

discussions with jurors while Larson was in the hospital, (2) he was denied

effective assistance of counsel because his lawyer had limited time to prepare for

a key witness’s testimony, and (3) irregularities in the schedule denied his right to

a fair trial by interfering with the jurors’ ability to remember testimony and

deliberate. We conclude that because an afternoon of trial took place in his

absence and he did not have a meaningful opportunity to waive his presence for

that portion, he was denied his right to be present. Accordingly, we vacate

Larson’s conviction and remand for a new trial.

                                       FACTS

       Larson was charged with unlawful possession of a firearm, second degree

assault, and two counts of first degree assault after a confrontation to recover his

stolen car ended with two men being shot. Larson waived his right to a jury on


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79955-0-I/2


the firearm possession charge only and proceeded to trial. Larson’s defense

theory was that Greg Leach, a friend who came with him to recover the car, shot

the victims. The State issued a material witness warrant for Leach but was not

able to locate him in time for the beginning of trial.

       Jury selection began on March 11, 2019, and trial was estimated to last

two weeks. But on March 19, the trial judge had a family emergency and then

came down with pneumonia. Trial was continued for almost two weeks. When

trial reconvened, the State announced it had located Leach and would be calling

him as a witness. Larson objected to Leach’s testimony on the basis that he did

not have time to adequately interview Leach and prepare for cross-examination.

The court denied the objection. Larson also moved for a mistrial based on the

long recess and the lack of time to prepare for Leach’s cross-examination. The

court denied his motion. The defense ultimately was able to interview Leach but

did not have time to prepare a transcript of the interview and objected again on

the basis that the lack of transcript would impair his ability to impeach Leach.

       On the day Leach was set to testify, Larson became sick and was taken to

Harborview Medical Center. The State called this sickness into question,

presenting evidence that Larson had told his sister he was going to cause a

mistrial. While the court suspected that Larson was acting ill to cause a mistrial,

it refrained from finding that he was voluntarily absenting himself until it received

more information about Larson’s condition from Harborview.1




       1The State also noted that the previous fall Larson had discharged his
former attorney right after several witnesses had been taken into custody on


                                               2
No. 79955-0-I/3


       The next day, the State informed the court that Larson would be at the

hospital for at least another day as he was experiencing effects from not taking

his heart medication. Larson’s attorney explained that Larson had not been

taking the medication for some time because of side effects that would have

affected him during trial. The court again noted that it was not making a finding

that Larson was voluntarily absenting himself. The court made arrangements for

Larson to video call in from the hospital to trial that afternoon. Larson’s counsel

noted that Larson’s appearance by video presented a barrier to Larson’s right to

confer with counsel, and the parties discussed possible workarounds. Ultimately,

the court told the defense that they would empty the courtroom at the defense’s

request so that Larson could confer with his attorney.

       However, once on video, Larson declared that he did not feel well, could

barely breathe, and wanted to go back to bed. At this time, over Larson’s

objection and without any further information concerning his medical condition,

the court found that Larson was voluntarily absenting himself. Trial continued

that afternoon, at which time the State called Leach and conducted direct

examination.

       The next morning, Larson appeared by video over his objection while the

court discussed scheduling matters with the jury. Larson returned to the court in

person that afternoon. Larson renewed his motion for mistrial several times. The

following day, trial concluded.




material witness warrants and that this had caused a significant delay and the
loss of some witnesses.


                                             3
No. 79955-0-I/4


       The jury found Larson guilty of two counts of first degree assault with

firearm enhancements. The court found Larson guilty of first degree unlawful

possession of a firearm and sentenced him to 422 months.

                                     ANALYSIS

       Larson asserts that his conviction must be reversed because he was

denied his right to be present when trial went forward in his absence. We agree.2

       A trial court’s ruling regarding voluntary absence is reviewed for abuse of

discretion. State v. Garza, 150 Wash. 2d 360, 366, 77 P.3d 347 (2003). The court

abuses its discretion if its decision is manifestly unreasonable or is exercised on

untenable grounds or for untenable reasons, including errors of law. State v.

Davis, 195 Wash. 2d 571, 581, 461 P.3d 1204, petition for cert. filed, No. 20-5379

(U.S. July 28, 2020); State v. Miller, 159 Wash. App. 911, 918, 247 P.3d 457

(2011).

       A criminal defendant has the right to be present at their own trial under the

Fifth, Sixth, and Fourteenth Amendments to the United States Constitution.

State v. Thomson, 123 Wash. 2d 877, 880, 872 P.2d 1097 (1994). Furthermore,

article I, section 22 of the Washington Constitution provides that “the accused

shall have the right to appear and defend in person, or by counsel, . . . to testify




       2 Larson also contends that article I, section 22 of the state constitution
requires a stronger showing for a waiver of the right to be present than the United
States Constitution. Because we conclude that Larson was not voluntarily
absent and did not consent to video conferencing under CrR 3.4, we accept
Larson’s concession that we need not reach this point. Washington State Farm
Bureau Fed’n v. Gregoire, 162 Wash. 2d 284, 291 n.7, 174 P.3d 1142 (2007)
(where case can be decided on other grounds, court will refrain from reaching
constitutional issue).


                                              4
No. 79955-0-I/5


in his own behalf, [and] to meet the witnesses against him face to face.”

However, a defendant may waive the right to be present so long as the waiver is

knowing and voluntary. State v. Thurlby, 184 Wash. 2d 618, 624, 359 P.3d 793

(2015). The defendant’s voluntary absence from trial is an implied waiver of the

right to be present. Thomson, 123 Wash. 2d at 881. Generally, the court must

make a sufficient inquiry into the circumstances of a defendant’s absence to

justify a finding of whether the absence was voluntary, make a preliminary finding

of voluntariness if justified, and, if the defendant did not already explain their

absence, give the defendant an adequate opportunity to do so upon their return.

See Thomson, 123 Wash. 2d at 881 (explaining the rule in the context of a

defendant’s disappearance) (quoting State v. Washington, 34 Wash. App. 410, 414,

661 P.2d 605 (1983), vacated on other grounds on remand, 36 Wash. App. 792,

677 P.2d 786 (1984)).

       Similarly, under CrR 3.4(a) and (b), the defendant must be present “at

every stage of the trial,” except “the defendant’s voluntary absence after the trial

has commenced in his presence shall not prevent continuing the trial to and

including the return of the verdict.” Furthermore, CrR 3.4(d) and (e) specifically

discuss the use of video conferences in criminal proceedings. CrR 3.4(d)

provides that certain proceedings, such as arraignments and bail hearings, may

be conducted by video conference. CrR 3.4(d)(1). “[O]ther trial court

proceedings . . . may be conducted by video conference only by agreement of

the parties.” CrR 3.4(d)(2). However, if a defendant is voluntarily absent, they

have already waived their right to be personally present, so additional consent is




                                              5
No. 79955-0-I/6


not required for video conferencing. See State v. Thompson, 190 Wash. App. 838,

842-45, 360 P.3d 988 (2015) (trial court did not err in removing defendant from

courtroom to watch trial proceedings by video, where defendant waived right to

be present through persistent disruptive actions).

       In this case, Larson’s absence for an afternoon of witness testimony

during trial violated CrR 3.4 and his right to be present.3 See In re Pers.

Restraint of Lord, 123 Wash. 2d 296, 306, 868 P.2d 835 (1994) (“The core of the

constitutional right to be present is the right to be present when evidence is being

presented.”). When Larson was taken to the hospital, the court explicitly declined

to find that he was voluntarily absent. Then, despite Larson’s objection, the court

arranged for Larson to video conference into trial.4 After Larson video-

conferenced in, the court again noted that it was not finding that Larson was

voluntarily absenting himself. At this point, under Thomson, the court was

required to continue trial until either Larson returned or until the court discovered

enough information to find that Larson was voluntarily absenting himself.

Because Larson did not consent to the video conference and the court had not




       3   Larson also objects to his appearance by video for a brief scheduling
discussion with the jurors. While not permissible under CrR 3.4, this was likely
harmless error. See State v. Schierman, 192 Wash. 2d 577, 606-07, 438 P.3d 1063
(2018) (Although the trial court erred by ruling on for-cause challenges without
the defendant present, the error was harmless where the defendant was present
for all of the juror questioning, no prejudice was evident from the record, and the
defendant did not allege any prejudice resulting from the error.).
         4 As defense counsel noted, this arrangement also interfered with Larson’s

ability to confer with his attorney. See State v. Hartzog, 96 Wash. 2d 383, 402, 635
P.2d 694 (1981) (constitutional right to assistance of counsel includes
“opportunity for private and continual discussions between defendant and his
attorney during the trial”).


                                              6
No. 79955-0-I/7


made the requisite finding that Larson was voluntarily absent, the court’s decision

to proceed with trial via video conference violated CrR 3.4 and Larson’s

constitutional right to appear at trial in person.

       Nonetheless, the afternoon of trial via video conference did not take place

because, before testimony began, Larson claimed that he did not feel well and

wanted to go lie down. It was then that the trial court found for the first time that

Larson was voluntarily absenting himself. However, the question for the court

was whether Larson was voluntarily absenting himself from trial in the courtroom,

and at this point, Larson was leaving the improper video conference. Larson had

a right to personally attend trial, and the court was proceeding with trial by video

over his objection and without first finding that he had voluntarily absented

himself from trial in the courtroom. Therefore, leaving this video conference in no

way indicated that Larson was waiving his right to be in the courtroom, facing the

witnesses against him and hearing the evidence in person. Put another way,

because the trial court had previously declined to find that Larson was voluntarily

absent from the courtroom, it could not then find that he was waiving his right to

be present at trial purely because he declined to participate in a video conference

which in this case was itself a violation of his right to be present.5 “Under the

voluntary waiver approach, the court only need answer . . . whether the




       5 Indeed, the court had made no additional inquiry or learned any new
information about the circumstances of Larson’s absence from the courtroom
since its most recent finding that Larson was not voluntarily absent. Although the
court had requested additional information about Larson’s condition, the record
does not show that the court received any information from a medical
professional that would have helped the court make its inquiry under Thomson.


                                               7
No. 79955-0-I/8


defendant’s absence is voluntary.” Thomson, 123 Wash. 2d at 881. Ultimately,

Larson’s decision to leave a video conference that was impermissible under CrR

3.4 did not enable the court to determine that Larson’s absence from trial was

voluntary.

       The court decided to proceed with trial in Larson’s absence without

making the requisite finding that Larson was voluntarily absent. When the court

did find that Larson was voluntarily absent, it failed to base this decision on the

circumstances of Larson’s absence from the courtroom and instead relied on his

decision to leave the video conference. As such, the trial court abused its

discretion. In light of our decision, we need not address Larson’s arguments that

Leach’s testimony or the abnormal trial schedule denied him of his right to a fair

trial.6 See State v. Irby, 170 Wash. 2d 874, 887, 246 P.3d 796 (2011) (declining to

address further issues on appeal after concluding new trial was warranted).

       We vacate Larson’s conviction and remand for a new trial.




WE CONCUR:




       6 Larson also challenges his sentence on the basis that his offender score
included felonies that would have washed out if not for arrests for unpaid legal
financial obligations (LFOs). While this point is now moot, we note that our
Supreme Court recently decided that time spent in jail for failing to pay LFOs
does not reset a washout period. State v. Schwartz, 194 Wash. 2d 432, 446, 450
P.3d 141 (2019).


                                             8